Third District Court of Appeal
                               State of Florida

                         Opinion filed June 23, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0051
                        Lower Tribunal No. 08-1274
                           ________________


                          Violette Fields, etc.,
                         Appellant/Cross-Appellee,

                                     vs.

            R.J. Reynolds Tobacco Company, et al.,
                        Appellees/Cross-Appellants.



    An Appeal from the Circuit Court for Miami-Dade County, Jacqueline
Hogan Scola, Judge.

     Eaton & Wolk, PL, and Douglas F. Eaton, for appellant/cross-appellee.

      King & Spalding LLP, and Scott M. Edson (Washington, DC); Arnold &
Porter Kaye Scholer LLP, and Geoffrey J. Michael (Washington, DC), for
appellees/cross-appellants.


Before FERNANDEZ, LINDSEY and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Companioni v. City of Tampa, 51 So. 3d 452, 454 (Fla.

2010) (holding that absent a motion for a mistrial made contemporaneously

with an objection, the conduct is subject to fundamental error analysis); see

also Murphy v. Int’l Robotic Sys., Inc., 766 So. 2d 1010, 1028-31 (Fla. 2000)

(explaining that to establish fundamental error, the complained-of issue must

be improper, harmful, incurable, and the party “must also establish that the

argument so damaged the fairness of the trial that the public’s interest in our

system of justice requires a new trial”).




                                       2